 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
 4   MANUEL MELENDEZ,                                     Case No.: 2:15-cv-02076-JAD-VCF
 5          Petitioner
 6   v.                                                 Order Granting Enlargement of Time
 7   DWIGHT NEVEN, et al.,                                            [ECF No. 64]
 8          Respondents
 9
10         Good cause appearing, respondents’ unopposed motion for enlargement of time [ECF
11 No. 64] is GRANTED. Respondents have until July 1, 2019, file a reply to the opposition to the
12 motion to dismiss. Further extensions of this deadline are not likely to be granted.
13         IT IS SO ORDERED.
14 Dated: May 1, 2019
15                                                             _______________________________
                                                                          ______ ___________
                                                                                     __   _ _________
                                                               U.S. Districtt Judge
                                                                              Juuddgge Jennifer
                                                                                              e A.
                                                                                       Jenniffer A. Dorsey
                                                                                                    D
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    1
